Citation Nr: 0016172	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected 
chronic dermatitis (claimed as skin rash), the initial rating 
assigned, effective from July 16, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to May 
1982, September 1983 to September 1985, and from November 
1990 to July 1991, with service in the Persian Gulf from 
January 1991 to June 1991.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that, in September 1999, the veteran filed an 
informal claim for a liver disorder.  A January 2000 
statement from the veteran clarified that her liver disorder 
had been diagnosed as Hepatitis C.  An October 1999 note on 
her September 1999 statement indicates the veteran has one 
year from September 1999 to file a formal claim for this 
disorder, and the veteran is so notified.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's skin disorder was manifested by nodules on 
the face in September 1998, but by no other active skin 
disease process at any other time since July 16, 1996.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic dermatitis 
(claimed as skin rash), for any period since July 16, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.118, Diagnostic Code 
(DC) 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate 

ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The Board 
notes the noncompensable rating for the veteran's service-
connected 


chronic dermatitis (claimed as skin rash), is effective July 
16, 1996, the date of VA's All Station Fast Letter.  Thus, 
the Board will consider whether a higher rating is warranted 
subsequent to that date.

An October 1993 VA treatment report contains a diagnostic 
impression of questionable eczema/questionable contact 
dermatitis.

During a December 1994 VA dermatology examination the veteran 
reported that she experienced skin lesions which itched, and 
which "rash comes and goes when it feels like it," and for 
which she used Cortisone.  No present skin condition, and no 
skin lesions, were visible at that time, and no skin 
diagnosis was rendered.

During another December 1994 VA examination the veteran 
reported she first broke out with a rash in Saudi Arabia in 
1991, and that the rash comes and goes.  The examiner 
indicated there was no rash present on the day of the 
examination, and no skin diagnosis was rendered.

The next medical evidence of record as to the veteran's skin 
disorder is a September 1998 VA treatment report.  That 
report indicates that, while nodules were found on the 
veteran's face, there was no discharge.  The diagnostic 
impression was questionable contact or eczematic dermatitis.

In a statement dated in October 1998 the veteran reported 
that her skin rash "comes and goes," occurring about once a 
year, and lasting about two weeks.  She reported that her 
rash flared up in 1995 and in September 1998.

The veteran submitted two statements from comrades, dated in 
January 1999, which indicated they had been with her in the 
Persian Gulf and afterward, and which noted the veteran's 
skin disorder both in the Persian Gulf and after her return.

During a May 1999 VA dermatology examination the veteran 
reported that, for approximately 10 years subsequent to her 
tour of duty in the Persian Gulf, she has had a recurrent 
itchy rash on her face, arms, and legs.  She reported she 
used Westcort cream when the rash occurred, which seemed to 
improve the condition.  Upon physical examination a few 
hypopigmented patches less than 1 centimeter with surrounding 
scale were found on her face.  No ulceration or crusting was 
found, and no associated systemic or nervous manifestations 
were noted.  The examiner indicated he had diagnosed 
pityriasis alba on the veteran's face, which was being 
treated only with moisturizers, but that her reported history 
indicated she may also suffer from atopic dermatitis.  The 
examiner stated, however, that with the lack of clinical 
findings during the examination, that diagnosis could not be 
made with certainty.  He recommended emollients for the 
veteran's dry skin.  No pictures were taken, as the examiner 
indicated the condition was not disfiguring.

A July 1999 VA examination report contains a statement by the 
examiner that, based upon the veteran's reported history, she 
may have dermatitis of an undetermined origin, but that, due 
to the lack of physical findings, including no lesions, on 
this examination, he could make no clinical judgment as to a 
diagnosis or treatment.  The examiner indicated he had asked 
the veteran to return to the clinic when she had a flare up.  
During this examination the veteran reported flare ups seven 
times since her Persian Gulf service.  She reported her last 
flare up was the previous month.

The Board also notes that two July 1999 supplemental 
statements of the case advised the veteran to seek treatment 
from either VA or a private physician when her condition 
flared up, and to submit those reports for consideration.  To 
date, the 

only medical evidence which has been submitted noting 
treatment during a flare up is the September 1998 VA 
treatment report.

Disabilities of the skin are rated in accordance with 
38 C.F.R. § 4.118, DC's 7800-7819.  DC's 7800-7805 are not 
applicable to the veteran's disability, as no scars, 
attributable to her service-connected skin disability, have 
been shown or diagnosed.  No new skin growths, either 
malignant or benign, have been shown or diagnosed; thus DC's 
7818 and 7819 are not applicable.  All other listed skin 
disorders are rated in accordance with DC 7806, which rates 
eczema.  Thus, the veteran's skin disability, by analogy, has 
been rated under that code.  Where the particular disability 
for which the veteran is service-connected is not listed in 
the Schedule For Rating Disabilities, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  An analogous rating 
may only be assigned where the service-connected disability 
is not listed in the rating schedule.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Under 38 C.F.R. § 4.118, DC 7806, an eczema condition with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or which is exceptionally 
repugnant, warrants a 50 percent rating; with constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted; with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted; 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
(0 percent) rating is warranted.


As noted previously, there is no medical evidence of record 
showing or diagnosing an active skin disorder except in 
September 1998, and that treatment report noted only nodules, 
and no exfoliation, exudation or itching.  The preponderance 
of the evidence, therefore, is against a compensable rating 
for service-connected chronic dermatitis (claimed as skin 
rash), for any period since July 16, 1996.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability, standing 
alone, presented such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of whether an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
disability, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that the RO did no err when it declined to refer 
this case to the appropriate officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Again, the Board joins the RO in advising the veteran to see 
a health care provider when she has a flare up of her skin 
condition, and to submit those reports.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  

However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990).


ORDER

A compensable rating for service-connected chronic dermatitis 
(claimed as skin rash), for any period since July 16, 1996, 
is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

